Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 11, 2021                                                                                     Bridget M. McCormack,
                                                                                                                 Chief Justice

  162702-3                                                                                                   Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  DENISE DOSTER,                                                                                        Elizabeth M. Welch,
            Plaintiff-Appellant,                                                                                      Justices

  v                                                                 SC: 162702-3
                                                                    COA: 349560, 350941
                                                                    Saginaw CC: 17-034216-CD
  COVENANT MEDICAL CENTER, INC.,
          Defendant-Appellee.

  _____________________________________/

         On order of the Court, the application for leave to appeal the January 27, 2021 order
  of the Court of Appeals is considered and, it appearing to this Court that the case of Doster
  v Covenant Medical Center, Inc. (Docket No. 162332-3) is pending on appeal before this
  Court and that the decision in that case may resolve an issue raised in the present
  application for leave to appeal, we ORDER that the application be held in ABEYANCE
  pending the decision in that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 11, 2021
         b0608
                                                                               Clerk